FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                         August 2, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
TORREY V. BANKS,

     Plaintiff - Appellant,

v.                                                         No. 16-1466
                                                  (D.C. No. 1:16-CV-01725-LTB)
GOV. JOHN HICKENLOOPER;                                      (D. Colo.)
JOHN/JANE DOE, U.S. Probation Dept.;
KURT PIERPOINT, U.S. Probation
Officer; HAHN, U.S. Marshal;
JOHN/JANE DOE, Arapahoe County
Sheriffs Dept.; ED LONG, Arapahoe
County Sheriff; JOHN/JANE DOE,
Colorado Bureau of Investigations,

     Defendants - Appellees.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, HOLMES, and BACHARACH, Circuit Judges.
                  _________________________________

      Torrey Banks appeals a district court order dismissing his claims. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.




      *
         After examining Banks’ brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           I

      Banks sued the Colorado Governor and various other state and federal

officials, alleging they violated his rights under Colo. Rev. Stat. § 24-60-501, which

is the Colorado statute adopting the interstate agreement on detainers. The district

court identified several defects in Banks’ complaint, explained those deficiencies in

detail, and ordered him to file an amended complaint.

      Banks’ amended complaint raised three claims: malicious prosecution,

obstruction of justice, and violation of due process. The district court concluded that

Banks’ first two claims were frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and his

third claim failed to meet the pleading requirements of Fed. R. Civ. P. 8. It dismissed

Banks’ claims1 and entered judgment in favor of the defendants.

                                           II

      Even under the liberal standard we apply to pro se pleadings, Banks’ brief is

inadequate to preserve any issues for review. We construe his brief liberally and

hold it to a less stringent standard than pleadings drafted by lawyers. See Garrett v.

Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). And we ignore

technical defects if “we can reasonably read the pleadings to state a valid claim on

which [he] could prevail.” Diversey v. Schmidly, 738 F.3d 1196, 1199 (10th Cir.

2013) (quotation omitted). But we cannot serve as Banks’ attorney by “constructing

arguments and searching the record.” Garrett, 425 F.3d at 840.


      1
        It dismissed Banks’ first two claims with prejudice and his third claim
without prejudice.
                                           2
      Banks’ brief contains no real argument that the district court erred by

dismissing his claims. Instead, Banks merely reiterates the allegations in his

amended complaint. By failing to meaningfully contest the district court’s rulings,

Banks has waived any argument that it erred. See Harsco Corp. v. Renner, 475 F.3d
1179, 1190 (10th Cir. 2007) (“[A] party waives those arguments that its opening brief

inadequately addresses.”); Garrett, 425 F.3d at 841 (holding that pro se plaintiff’s

inadequate “briefs disentitle him to review by this court”).

                                          III

      AFFIRMED. Because Banks has not advanced “a reasoned, nonfrivolous

argument” that the district court erred, DeBardeleben v. Quinlan, 937 F.2d 502, 505

(10th Cir. 1991), we DENY his motion to proceed without prepayment of costs and

fees. Banks must immediately pay the filing fee to the Clerk of the U.S. District

Court for the District of Colorado.

                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




                                           3